Citation Nr: 0830193	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right hypopharynx wall with related loss of saliva 
glands and tooth decay.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk






INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for squamous cell carcinoma of the right 
hypopharynx wall with related loss of saliva glands and tooth 
decay.  


FINDING OF FACT

The veteran's squamous cell carcinoma first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein, including exposure to 
Agent Orange.


CONCLUSION OF LAW

The veteran's squamous cell carcinoma was not incurred in or 
aggravated by his active service, did not manifest to a 
compensable degree within one year following his separation 
from service, and is not proximately due to or the result of 
exposure to herbicide agents or any disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102. 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his squamous cell carcinoma of the 
hypopharynx was caused by exposure to Agent Orange while 
serving in the Republic of Vietnam.  After considering the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim, and the appeal will be denied. 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for certain 
chronic diseases manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Malignant tumors are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served during active service in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 
McCart v. West, 12 Vet. App. 164 (1999).  The veteran's 
period of active duty from March 1969 to November 1970 
included service in Vietnam during the applicable period.  
Thus, he will be presumed to have been exposed to herbicides.  

For herbicide-exposed veterans, diseases associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  However, squamous cell 
carcinoma is not among the listed presumptive diseases.  
While respiratory cancers are presumptive diseases for 
herbicide-exposed veterans, respiratory cancers are defined 
as cancers of the lung, bronchus, larynx, or trachea.  
Cancers of the pharynx, including the hypopharynx, are not 
listed in 38 C.F.R. § 3.309(e), thus the veteran's carcinoma 
of the hypopharynx is not considered a respiratory cancer for 
which a presumption of service connection can be granted 
based on exposure to herbicides.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  Therefore, the 
Board concludes that service connection for squamous cell 
carcinoma of hypopharynx as due to exposure to herbicides is 
not warranted.  See 38 C.F.R. § 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection due to exposure to herbicides, 
the Board must now evaluate whether the veteran is entitled 
to service connection on a direct basis.  An appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 

The veteran's service medical records show no treatment for 
or diagnosis of squamous cell carcinoma of the hypopharynx or 
loss of the saliva glands with associated tooth decay during 
service.  At his separation examination in November 1970, the 
veteran made no complaints regarding his mouth and throat, 
and his mouth and throat were found to have no abnormalities.

In addition, there is no evidence within one year following 
the veteran's separation from service that demonstrates the 
presence of any malignant tumor.  Therefore, the Board finds 
that a malignant tumor did not manifest to a compensable 
degree within one year following the veteran's separation 
from service and presumptive service connection is therefore 
not warranted.

Since the veteran's service treatment records are negative 
for evidence of a diagnosis of squamous cell carcinoma of the 
right hypopharynx wall with related loss of saliva glands and 
tooth decay, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  
38 C.F.R. § 3.303(b).  Post-service private medical records 
dated from April 1999 to July 2005 show that the veteran 
received treatment for squamous cell carcinoma of the right 
piriform sinus (i.e. hypopharynx), initially diagnosed in 
April 1999.  He underwent excision of the tumor and 
subsequent radiation treatment with concurrent Cisplatin.  
The records also show he had residual effects of xerostomia 
from this treatment.  Furthermore, private dental treatment 
records from 2000 to 2005 show the veteran was treated for 
severe periodontal disease, bone loss, and attachment loss.  
His history of previous radiation treatment was noted to be a 
significant risk factor, especially for caries.  Despite this 
medical evidence of current cancer and related problems, at 
no time has any treating provider related the veteran's 
problems to his period of active service, including exposure 
to herbicides.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
squamous cell carcinoma of the hypopharynx and associated 
xerostomia and tooth decay.  The evidence of record does not 
contain competent medical evidence linking any current 
disability to the veteran's service.  Furthermore, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment or diagnosis, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board, therefore, finds that the 
preponderance of the evidence is against finding that the 
veteran's current squamous cell carcinoma is related to his 
military service. 

Finally, given the length of time between his separation from 
service and the initial record of diagnosis, the veteran is 
not entitled to service connection for squamous cell 
carcinoma of hypopharynx and associated xerostomia and tooth 
decay on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a). 

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's squamous 
cell carcinoma and associated xerostomia with tooth decay was 
incurred in or aggravated by service, manifested to a 
compensable degree within one year following his separation 
from service, or is proximately due to or the result of 
exposure to herbicides or any disease or injury incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. " Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Here, RO sent the veteran correspondence in January 2006 and 
a rating decision in April 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine);Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant prior to the June 2007 
supplemental statement of the case.  In April 2006, the 
claimant indicated he had no further evidence to submit 
regarding his claim.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA did not obtain a medical examination in 
relation to the claim for service connection for squamous 
cell carcinoma of hypopharynx and associated xerostomia and 
tooth decay because there is no competent evidence that the 
veteran's disorders are the result of any event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2007).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.




ORDER

Service connection for squamous cell carcinoma of the right 
hypopharynx wall with related loss of saliva glands and tooth 
decay is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


